Order entered December 23, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-21-01122-CV

                         HEIDI FRANKEL, Appellant

                                       V.

                           JAKE BUTLER, Appellee

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-03924-2021

                                    ORDER

      By this order, we remove this case from submission on January 4, 2023, and

set the case for submission today, December 23, 2022. See TEX. R. APP. P. 2.




                                            /s/   DENNISE GARCIA
                                                  JUSTICE